Citation Nr: 1423764	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for stomach condition, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for peripheral neuropathy, bilateral lower extremities, and stomach condition.

In June 2012, a Travel Board hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

Subsequent to the issuance of the last supplemental statement of the case (SSOC) in April 2012, additional evidence was associated with the claims files without a waiver of RO consideration, and such evidence has not been considered by the RO.  However, as the Veteran's claim for entitlement to service connection for peripheral neuropathy, bilateral lower extremities, is being granted in full, a remand for RO initial consideration is not indicated. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

During the Veteran's June 2012 hearing before the Board and in a June 2012 statement from the Veteran's representative, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim to establish service connection for stomach condition be withdrawn from appellate review.  See 38 C.F.R. § 20.204 (2013).  Therefore, this matter is no longer in appellate status and is not before the Board at this time.  However, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for stomach condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In June 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested, through his authorized representative, that his claim to establish service connection for stomach condition be withdrawn from appellate review.

2.  The Veteran has been shown to have peripheral neuropathy, bilateral lower extremities, that is related to the service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) with respect to the issue of entitlement to service connection for stomach condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy, bilateral lower extremities, on a secondary basis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. § 3.159, 3.303, 3.310 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claims to establish service connection have either been withdrawn by the Veteran or granted in full by the Board, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any such error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, (2013).

Withdrawn Claim - Stomach Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal with respect to his claim to establish service connection for stomach condition and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for stomach condition and it is dismissed.

Claim for Service Connection

The Veteran is seeking service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus. The Veteran is service-connected for the latter disability. 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

Finally, service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed.  Id.  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran is currently service-connected for diabetes mellitus, type II.  The medical evidence shows that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities.  

VA treatment records show that in September 2002 the Veteran had complaints referable to the bilateral lower extremities, and was assessed with peripheral neuropathy symptoms.  While the examiner indicated that the etiology of the peripheral neuropathy was uncertain, the examiner also advised that the Veteran should be checked for diabetes mellitus type II.  Subsequent VA treatment records show that it was recommended that the Veteran be checked for diabetes mellitus type II annually, in association with his diagnosed peripheral neuropathy.  In October 2007, the Veteran was assessed with likely diabetes mellitus type II, and the examiner stated that the likely etiology of the peripheral neuropathy symptoms in the bilateral lower extremities was the diabetes mellitus type II.  

After reviewing the claims file and examining the Veteran, a May 2010 VA examiner indicated that the Veteran has peripheral neuropathy in the lower extremities that is rather severe.  The examiner noted that the Veteran had recently had a diabetes diagnosis made (2007), and apparently has some borderline diabetes for several years.  The examiner stated that the neuropathy predated the diabetes and at that time the examiner could not relate the peripheral neuropathy to the diabetes without a great deal of speculation.  In October 2011, a different VA examiner reviewed the May 2010 VA examination report and opined that the diagnosed peripheral neuropathies of the lower extremities are not caused by, the result of, or aggravated by diabetes mellitus.  The examiner's rationale was that the diabetes diagnosis was made in 2007 and lower extremity peripheral neuropathy has existed since at least 2002.  Further, there is no evidence of microvascular disease; therefore diabetes is not a contributing or causation factor.

During the June 2012 Travel Board hearing before the undersigned, the Veteran credibly testified that he currently experiences pain and numbness in his bilateral lower extremities, and his spouse and daughter also credibly testified to witnessing the Veteran experience these symptoms.

During a December 2012 VA diabetes mellitus and peripheral neuropathy examination, the examiner diagnosed the Veteran with diabetic peripheral neuropathy, which the examiner noted was deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset.  The examiner observed that the Veteran's diagnosis has progressed to diabetes with bilateral lower extremity peripheral neuropathy.

As discussed above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Allen, 7 Vet. App. at 448.  The evidence shows that a current disability of peripheral neuropathy of the lower extremities exists.  The probative evidence of record demonstrates that such disability was at least as likely as not proximately caused by the Veteran's service-connected diabetes mellitus type II.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for peripheral neuropathy, bilateral lower extremities, on a secondary basis is warranted.  


ORDER

The appeal of the claim of entitlement to service connection for stomach condition, to include as due to Agent Orange exposure, is dismissed.

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


